 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    HECTOR CLARENCE ANDERSON,                         Case No. 1:18-cv-01612-LJO-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR RELIEF
                                                        FROM JUDGMENT
13           v.
                                                        (ECF No. 23)
14    SILVA,
15                       Defendant.
16

17          Plaintiff Hector Clarence Anderson (“Plaintiff”) is a state prisoner proceeding pro se and

18   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On February 7, 2019, the assigned Magistrate Judge issued findings and recommendations

20   recommending dismissal of this action, with prejudice, for failure to state a claim upon which

21   relief may be granted. (ECF No. 8.) Plaintiff timely filed objections on February 19, 2019, (ECF

22   No. 9), and the undersigned adopted the findings and recommendations on February 20, 2019,

23   (ECF No. 10). Judgment was entered accordingly the same date. (ECF No. 11.)

24          On March 21, 2019, Plaintiff filed a motion for extension of time to file a notice of appeal.

25   (ECF No. 12.) As Plaintiff did not provide a reason for the requested extension of time, the

26   motion was denied. (ECF No. 13.)

27          On April 8, 2019, Plaintiff nevertheless filed a notice of appeal as to the Court’s February

28   20, 2019 dismissal order and judgment. (ECF No. 14.) That appeal was dismissed by the United
                                                       1
 1   States Court of Appeals for the Ninth Circuit on April 23, 2019, for lack of jurisdiction. (ECF

 2   No. 17.)

 3          Thereafter, on May 20, 2019, Plaintiff filed a motion to reopen the time to file an appeal

 4   of the Court’s April 4, 2019 order, together with a second notice of appeal with respect to the

 5   Court’s final judgment entered February 20, 2019. (ECF Nos. 18, 19.) Again, as Plaintiff did not

 6   provide a reason for his motion to reopen the time to file an appeal, the motion was denied. (ECF

 7   No. 22.) Similarly, the Ninth Circuit dismissed his second appeal for lack of jurisdiction on June

 8   26, 2019. (ECF No. 21.)

 9          On July 10, 2019, Plaintiff filed a motion for relief from judgment or order pursuant to

10   Federal Rule of Civil Procedure 60. (ECF No. 23.) As Plaintiff had also filed motions to

11   reconsider in the two closed appeals, the Court deferred ruling on the motion. See Anderson v.

12   Silva, Case No. 19-15696, Doc. 5, filed May 8, 2019; Anderson v. Silva, Case No. 19-16075,

13   Doc. 9, filed July 8, 2019. Both motions for reconsideration were denied by the Ninth Circuit,

14   (ECF Nos. 24, 25), and therefore Plaintiff’s motion for relief from judgment or order is currently

15   before the Court.

16          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

17   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

18   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

19   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

20   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”
21   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

22   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

23          Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to

24   show the “new or different facts or circumstances claimed to exist which did not exist or were not

25   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

26   reconsider are committed to the discretion of the trial court. Combs v. Nick Garin Trucking, 825
27   F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc).

28   To succeed, a party must set forth facts or law of a strongly convincing nature to induce the court
                                                         2
 1   to reverse its prior decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield, 634 F.

 2   Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part on other grounds, 828 F.2d 514

 3   (9th Cir. 1987).

 4          Plaintiff’s motion again fails to set forth any grounds for relief from the Court’s final

 5   judgment, aside from his attempts to file appeals to the Ninth Circuit. Although the filing is more

 6   than fifty pages in length, all but two pages are merely attached exhibits of filings submitted to or

 7   orders received from the Ninth Circuit, and Plaintiff provides no explanation as to their relevance

 8   or significance to his motion. Ultimately, this action was dismissed due to Plaintiff’s failure to

 9   state a cognizable claim for relief. Plaintiff was provided an opportunity to file objections to the

10   Magistrate Judge’s findings and recommendations, and those objections were fully considered in

11   the Court’s order adopting the findings and recommendations. The instant motion provides no

12   information regarding what new or different facts, circumstances, or law he might present that

13   were not already raised in his objections, and thus no basis for overturning the Court’s judgment.

14          Accordingly, Plaintiff’s Rule 60(b) motion for relief from judgment, (ECF No. 23), is

15   DENIED. This action remains closed.

16
     IT IS SO ORDERED.
17

18      Dated:     November 6, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        3
